Citation Nr: 0737297	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for diabetic 
neuropathy of the left upper extremity currently 
noncompensable.

4.  Entitlement to a compensable evaluation for diabetic 
neuropathy of the right upper extremity currently 
noncompensable.

5.  Entitlement to a compensable evaluation for diabetic 
neuropathy of the left lower extremity currently 
noncompensable.

6.  Entitlement to a compensable evaluation for diabetic 
neuropathy of the right lower extremity currently 
noncompensable.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service-connected disability.

2.  The veteran's diabetes mellitus necessitates a controlled 
diet and insulin; it does not require regulation of 
activities.

3.  The veteran's diabetic neuropathy of the left upper 
extremity has not been manifested by objective findings of 
polyneuropathy.

4.  The veteran's diabetic neuropathy of the right upper 
extremity has not been manifested by objective findings of 
polyneuropathy.

5.  The veteran's diabetic neuropathy of the left lower 
extremity has not been manifested by objective findings of 
polyneuropathy.

6.  The veteran's diabetic neuropathy of the right lower 
extremity has not been manifested by objective findings of 
polyneuropathy.


CONCLUSIONS OF LAW


1.  Hypertension was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

2.  The schedular criteria for the assignment of a disability 
rating greater than 20 percent for diabetes mellitus, type 
II, associated with herbicide exposure, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2007).

3.  The criteria for a compensable rating for left upper 
extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8516 
(2007).

4.  The criteria for a compensable rating for right upper 
extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8516 
(2007).

5.  The criteria for a compensable rating for left lower 
extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2007).

6.  The criteria for a compensable rating for right lower 
extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a September 2007 supplemental statement of the case informed 
the veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for hypertension fails.   

Hypertension

The veteran seeks service connection for hypertension.  
Specifically, in a February 2006 statement in support of his 
claim, the veteran argued that he developed hypertension due 
to his service-connected diabetes mellitus type II.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's enlistment examination blood pressure reading 
in May 1966 was 138/76. The examiner noted the veteran 
reported he had high blood pressure on two occasions.  The 
veteran's blood pressure during a clinical visit in January 
1967 was 110/82 and 142/100.  The veteran's separation 
examination in September 1967 noted blood pressure of 120/80.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his hypertension. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's hypertension to any 
event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of hypertension associated with the record 
is dated in February 2000 (i.e., approximately 33 years after 
the veteran's separation from service). Further, the veteran 
testified during a June 2007 Board hearing that he developed 
hypertension in 1996 or 1997, approximately 30 years after 
service.  This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

As noted above, the veteran has a current diagnosis of 
hypertension. The record also reflects the veteran is in 
receipt of service connection for diabetes mellitus type II. 
Therefore, the question is whether there is a nexus between 
the current hypertension  and the service-connected diabetes 
mellitus type II.

The January 2003 and September 2004 VA examiners stated the 
veteran's hypertension was not related to the service-
connected diabetes. During the January 2007 VA diabetic 
examination, the veteran was diagnosed with essential 
hypertension, not secondary to diabetes.  Additionally, there 
is no evidence associated with the claims file that 
establishes a nexus between hypertension and diabetes 
mellitus type II.

The Board does not doubt the sincerity of the veteran's 
belief that he has developed hypertension as a result of the 
service-connected diabetes mellitus type II as he testified 
to during his June 2007 Board hearing.  As a lay person 
without the appropriate medical training and expertise, 
however, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, including as being 
secondary to the service-connected diabetes mellitus type II, 
and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Diabetes Mellitus Type II

The veteran contends that his diabetes mellitus type II is 
more severe than the current disability evaluation of 20 
percent reflects.  He complains of insulin dependence, 
restriction of activities and a restricted diet. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.   
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913. Under this Diagnostic Code, a 20 percent rating is 
assigned when there is evidence that the veteran's diabetes 
requires the use of insulin, oral hypoglycemic agent and a 
restricted diet. A 40 percent evaluation is assigned for 
diabetes that requires insulin, a restricted diet and 
regulation of activities. A 60 percent rating is assigned 
when there is also evidence of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated. Regulation of activities is defined in the 
criteria for a 100 percent evaluation as avoidance of 
strenuous occupational and recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. 

In September 2004 the veteran had a VA examination.  The 
veteran reported he had not required hospitalization for 
ketoacidosis or hypoglycemia.  He experienced a hypoglycemic 
episode once a week described as being weak and disoriented 
and which occurred with over-activity.  The examiner 
diagnosed the veteran with diabetes mellitus type II, oral 
agent and insulin controlled.  The examiner noted that the 
veteran did not have any restrictions or regulations of his 
activities due to his diabetes.  

In January 2007 the veteran underwent a VA examination and 
the examiner concluded the veteran's diabetes was well 
controlled, based on his history and current findings.  He 
did not have any symptoms of hyper- or hypo-glycemia.  He had 
no hospitalizations for his diabetes.  He had occasional 
hypoglycemic symptoms which resolved quickly with orange 
juice.  The examiner reported these symptoms did not limit 
his physical activity.  He was able to perform all activities 
of daily living.  His diabetes did not prevent his 
employability.  By history, the examiner reported the veteran 
retired because of a back injury.  

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus, type II, associated 
with herbicide exposure. A greater disability rating under 
this diagnostic code provision would require an even more 
severe degree of impairment, which has not been shown by the 
evidence of record. While the evidence indicates the veteran 
requires insulin and a special diet, regulation of activities 
is not required, as noted in both the September 2004 and 
January 2007 VA examinations.  Indeed, the veteran reported 
in January 2007 that he walked one mile seven days a week, 
gardened, and mowed grass.

As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent, 
the claim must be denied. 38 C.F.R. §§ 4.7, 4.119, Diagnostic 
Code 7913 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Neuropathies

The veteran contends that his diabetic neuropathy of the left 
and right, upper and lower extremities is more severe than 
the current evaluation reflects. He complains of pain, 
numbness and weakness.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the veteran's subjective reports of the 
severity of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record.   Because the preponderance of the 
evidence is against the claims, the appeal will be denied.

The veteran's diabetic neuropathy is currently evaluated as 
noncompensable, separately, for each of the four extremities, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 dealing with 
the ulnar nerve and Diagnostic Code 8520 dealing with the 
sciatic nerve. 

Under the applicable Diagnostic Codes discussed above, a 10 
percent rating is for application for incomplete paralysis of 
any extremity when "mild." A higher rating may be warranted 
for an extremity when incomplete paralysis is "moderate" or 
more severe. "Moderate" incomplete paralysis of the ulnar or 
median nerve warrants a 20 percent rating when of the minor 
upper extremity, and a 30 percent rating when of the major 
upper extremity. "Moderate" incomplete paralysis of the 
sciatic nerve warrants a 20 percent rating regardless of 
which lower extremity is involved. Higher ratings under any 
of these Diagnostic Codes requires at least incomplete 
paralysis that is more than moderate.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8516, 8520.

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combined with application of the bilateral 
factor.  38 C.F.R. § 4.12a.

In September 2004, the veteran had a VA examination and was 
diagnosed with diabetic polyneuropathy with mild to moderate 
sensory impairment in all four extremities.  A sensory 
examination showed a stocking-glove distribution loss to 
temperature sense.  There was mild to moderate vibration 
sense impairment in all 4 extremities.  The veteran reported 
pain in his feet which was constant, pins and needles, and 
burning.  He reported trouble grabbing and dropping things.  

In January 2007, the veteran had a VA neurological 
examination, which included an EMG, during which he reported 
numbness extending to his knees, that his hands were clumsy, 
that he dropped things and had trouble with buttons and laces 
and did not cut meat.  The examiner noted temperature sense 
was subjectively rather markedly diminished in a stocking-
glove distribution.  Vibration sense was subjectively 
moderately impaired in all four extremities.  The examiner 
stated the veteran had subjective complaints without 
objective findings of polyneuropathy.  The examiner opined 
that based on the subjective sensory physical findings, he 
would expect to find electrophysiological evidence of larger 
fiber neuropathy but there was no such objective evidence.  
There was also no electrophysiological evidence of 
radiculopathy.    

While the Board has carefully considered the veteran's 
reports during both the September 2004 and the January 2007 
VA examinations; his June 2007 testimony and all other 
evidence of record, his subjective reports of the severity of 
the disorder are not substantiated by clinical evidence. See 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (Holdings that 
VA and the Board must evaluate the probative value of 
evidence, with the authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.).  Therefore, an increased rating for neuropathy of 
the left and right, upper and lower extremities is not 
warranted.

ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus type II, is denied.

Entitlement to a disability rating greater than 20 percent 
for service-connected diabetes mellitus, type II, associated 
with herbicide exposure, is denied.

Entitlement to an increased evaluation for diabetic 
neuropathy of the left upper extremity currently 
noncompensable is denied.

Entitlement to an increased evaluation for diabetic 
neuropathy of the right upper extremity currently 
noncompensable is denied.

Entitlement to an increased evaluation for diabetic 
neuropathy of the left lower extremity currently 
noncompensable is denied.

Entitlement to an increased evaluation for diabetic 
neuropathy of the right lower extremity currently 
noncompensable is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


